—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered November 18, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 3 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The totality of the evidence, particularly with regard to defendant’s pattern of accompanying the other participants throughout the drug transaction, clearly established that defendant acted as a “steerer” (see, People v Bello, 92 NY2d 523) and was not merely acting as a source of general information as to where drugs could be purchased.
We perceive no basis for reduction of sentence. Concur— Rosenberger, J. P., Nardelli, Ellerin, Saxe and Friedman, JJ.